Citation Nr: 0018574	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to secondary service connection for residuals of 
a back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972, and from October 1974 to July 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1996 a Department of Veterans Affairs 
(VA) Winston-Salem, North Carolina, Regional Office (RO) 
rating decision that denied benefits under 38 U.S.C.A. § 1151 
for residuals of a back injury sustained during 
hospitalization at a VA facility in 1993.  The case was 
remanded by the Board for further development in July 1997, 
and again in March 1998.  Because the hospitalization in 
question was for treatment of service connected PTSD, the 
issue has been recharacterized to properly reflect that the 
claim is one of secondary service connection.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had chronic low back disability both before 
and after an August and September 1993 VA hospitalization for 
treatment of service-connected PTSD.

3.  The evidence does not establish that any current low back 
disability resulted from, or was aggravated by, an injury 
during VA hospitalization in 1993.


CONCLUSION OF LAW

Chronic low back disability was not incurred or aggravated 
during the veteran's August and September 1993 VA 
hospitalization and/or treatment.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is neither alleged nor shown that a low back disorder was 
incurred or aggravated in service.  The veteran asserts that 
he injured his back in August 1993, while hospitalized at a 
VA facility.  He contends that he currently has a back 
disorder resulting from the 1993 injury.  Service connection 
may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) concluded that 
aggravation of a non-service-connected condition by a 
service-connected condition shall be compensated for the 
degree of disability (but only that degree) that is over and 
above the degree of disability that existed prior to the 
aggravation.  Allen at 448.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  The Court has defined a 
well grounded claim as a plausible claim; one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim, VA has a duty to assist the 
veteran in the development of the claim.  38 U.S.C.A. 
§ 5107(a).

Here, there is evidence of a current low back disorder, and 
evidence of treatment for low back pain during a 1993 VA 
hospitalization for treatment of service-connected PTSD.  
This evidence is sufficient to make the veteran's claim 
plausible and well grounded.  In addition, the Board finds 
that the facts relevant to the veteran's claim have been 
properly developed, and that VA has satisfied its statutory 
obligation to assist him in the development of his claim.

At a May 1989 hearing at the RO on an unrelated issue, the 
veteran testified that he sustained a disc injury in 1988.  A 
May 1988 letter from the veteran's spouse indicated that he 
ruptured a disc in 1988.  In a July 1991 VA examination 
report, the veteran's list of complaints included back pain.  
The examination did not encompass the musculoskeletal system.  

VA medical records reflect that the veteran was hospitalized 
for treatment of PTSD in August and September 1993.  August 
10 treatment notes reflect that he reported low back pain due 
to twisting the wrong way as he entered an elevator.  The 
examiner noted that the veteran did not seem to be in acute 
distress.  On August 11 it was reported that the veteran was 
in a wheelchair, and that he complained of severe low back 
pain.  Notes from an August 12 consultation indicate that the 
veteran reported of a history of a herniated disc, and that 
he had twisted his back on August 10.  The examiner noted 
pain on straight leg raising at 30 to 50 degrees, and a 
slight decrease in sensory function.  The diagnosis was low 
back pain and strain, rule out radiculopathy.  The veteran 
was given a cane and a back brace and instructed in back 
muscle exercises.  Lumbar spine x-rays on August 12 showed 
slight, early degenerative changes at the L5-S1 interspace, 
and some associated spasm in the lumbar spine.  Notes from 
August 23 reflect that the veteran reported a history of a 
herniated disc eight years earlier.  He reported that he 
currently had severe low back pain, radiating into the left 
leg.  A CT scan on September 1 revealed spinal stenosis at 
L3-L4 and L4-L5, and a question of bulging annulus formation 
at L5-S1.  VA medical records show additional treatment for 
low back pain in 1995.

In an October 1995 statement, the veteran described his 1993 
injury while he was a patient at a VA facility.  He reported 
that he entered an elevator behind another patient, who was 
in an electric wheelchair.  He wrote that the other patient 
jerked his wheelchair around, causing the veteran to jump out 
of the way.  His back hit the corner of the closing elevator 
door, and he was knocked around and fell out of the elevator.  
He stated that he heard his back crack.

On May 1999 VA examination, the examining physician reported 
that he had reviewed the veteran's claims file, with 
particular attention to the records from the veteran's VA 
hospitalization in August and September 1993.  The 1999 
examination revealed pain on motion and limitation of motion 
of the lumbar spine.  There was pain on straight leg raising 
on the left side.  The diagnosis was chronic lumbar strain, 
with symptomatic lumbar degenerative disc disease.  The 
examiner opined that the findings of the May 1999 examination 
were not residuals of a back injury sustained during VA 
hospitalization in August 1993.  The examiner wrote, 
"Findings today are quite consistent with x-ray findings 
taken in September of his hospitalization [in 1993] which 
already showed a chronic process and no acute injury."

Notes from the veteran's 1993 hospitalization reflect that he 
reported back pain after twisting his back while entering an 
elevator, and that he has seen for low back pain.  In 1993 
and before, the veteran reported a history of low back injury 
and pain several years prior to the 1993 hospitalization.  
The VA physician who examined the veteran in 1999 reviewed 
the medical records and concluded that the veteran's low back 
disorder preceded any 1993 injury and that the current 
symptoms were not residuals of a back injury in 1993.  The VA 
physician's statement is the only competent evidence 
regarding a relationship between the veteran's low back 
disorder and any injury during VA hospitalization.  This 
statement is negative evidence not supporting the veteran's 
claim.  The veteran is a layperson, and his own opinion 
regarding a nexus between current low back disability and any 
incident during VA hospitalization is not competent evidence.  
Consequently, the preponderance of the evidence is against 
the veteran's claim, and it must be denied.


ORDER

Secondary service connection for residuals of a back injury 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

